UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-18188 PAULSON CAPITAL CORP. (Exact name of registrant as specified in its charter) Oregon 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) aito Parkway, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:503-243-6000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, no par value (Class) (Outstanding at November 10, 2011) PAULSON CAPITAL CORP. AND SUBSIDIARIES FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 (unaudited) 3 Consolidated Statements of Operations - Three and Nine Month Periods Ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2011 and 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 6. Exhibits 16 Signatures 17 2 Paulson Capital Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Cash $ $ Receivable from clearing organization Notes and other receivables, net of allowances for doubtful accounts of $100,000 for both periods Income taxes receivable Trading and investment securities owned, at fair value Underwriter warrants, at fair value Prepaid and deferred expenses Furniture and equipment, at cost, net of accumulated depreciation and amortization of $926,177 and $918,443 Total Assets $ $ Liabilities and Shareholders' Equity Accounts payable and accrued liabilities $ $ Payable to clearing organization Compensation, employee benefits and payroll taxes Trading securities sold, not yet purchased, at fair value Income taxes payable - uncertain tax positions - Deferred revenue Total Liabilities Commitments and Contingencies - - Shareholders' Equity Preferred stock, no par value; 500,000 shares authorized; none issued - - Common stock, no par value; 10,000,000 shares authorized; shares issued and outstanding: 5,767,985 and 5,769,985 Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Paulson Capital Corp. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues Commissions $ Corporate Finance Investment income (loss) ) ) Trading loss ) Interest and dividends Other Expenses Commissions and salaries Underwriting expenses Rent and utilities Communication and quotation services Professional fees Travel and entertainment Advertising and promotion Settlement expense ) - Bad debt expense - Depreciation and amortization Licenses, taxes and insurance Other Loss before income taxes ) Income tax benefit: Current - Deferred - Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share ) Shares used in basic and diluted per share calculations: See accompanying Notes to Consolidated Financial Statements 4 Paulson Capital Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows provided by operating activities: Receipt of underwriter warrants ) ) Unrealized depreciation/expiration of underwriter warrants Unrealized depreciation of underwriter warrants - employeeand independent contractor - ) Depreciation and amortization Loss on asset disposition - Change in assets and liabilities: Receivables from/payable to clearing organization, net ) Notes and other receivables ) ) Income taxes receivable Trading and investment securities owned ) Prepaid and deferred expenses Deferred revenue ) Accounts payable, accrued liabilities and compensation payables ) ) Trading securities sold, not yet purchased ) Income taxes payable - uncertain tax positions ) Net cash provided by operating activities Cash flows from investing activities: Additions to furniture and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock option exercise and related tax benefit - Payments to retire common stock ) ) Net cash used in financing activities ) ) Decrease in cash ) ) Cash: Beginning of period End of period $ $ Supplemental cash flow information: Cash received during the period for income taxes, net $ $ See accompanying Notes to Consolidated Financial Statements 5 PAULSON CAPITAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Basis of Presentation The financial information for Paulson Capital Corp. and its wholly-owned subsidiaries, Paulson Investment Company and Paulson Capital Properties, LLC, included herein as of September 30, 2011 and December 31, 2010 and for the three- and nine-month periods ended September 30, 2011 and 2010 is unaudited; however, such information reflects all adjustments, consisting only of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods. The financial information as of December 31, 2010 is derived from the audited consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2010. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Note 2.Earnings Per Share Since we were in a loss position, the number of shares used for our basic net loss per share and diluted net loss per share was the same for both periods presented. For the three- and nine-month periods ended September 30, 2011, we had 406,000 anti-dilutive stock options outstanding. For the three- and nine-month periods ended September 30, 2010, we had 448,800 anti-dilutive stock options outstanding. Note 3. Fair Value Measurements Various inputs are used in determining the fair value of our assets and liabilities carried at fair value and are summarized into three broad categories: ● Level 1 – unadjusted quoted prices in active markets for identical securities; ● Level 2 – other significant observable inputs, including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.; and ● Level 3 – significant unobservable inputs, including our own assumptions in determining fair value. The inputs or methodology used for valuing securities is not necessarily an indication of the risk associated with investing in those securities. Following are the disclosures related to our financial assets and (liabilities) (in thousands): September 30, 2011 December 31, 2010 Fair Value Input Level Fair Value Input Level Trading and investment securities owned: Corporate equities, marketable $ Level 1 $ Level 1 Corporate equities, not readily marketable Level 3 Level 3 Corporate options/warrants, marketable Level 1 Level 1 Underwriter warrants Level 3 Level 3 Trading securities sold, not yet purchased: Corporate equities, marketable (2 ) Level 1 (6 ) Level 1 6 Following is a summary of activity related to our Level 3 financial assets and liabilities (in thousands): Underwriter Warrants Not Readily Marketable Investment Securities Balance, December 31, 2010 $ $ Fair value of underwriter warrants received included as a component of corporate finance income - Investment in privately-held company - Net unrealized gain (loss), included as a component of investment loss related to securities held ) 42 Balance, September 30, 2011 $ $ Underwriter Warrants Underwriter Warrants – Employee and Independent Contractor Not Readily Marketable Investment Securities Balance, December 31, 2009 $ $ ) $ Fair value of underwriter warrants received included as a component of corporate finance income - - Net unrealized gain (loss), included as a component of investment income (loss) related to securities held ) 5 Underwriter warrants exercised or expiredincluded as a component of investmentincome (6
